Citation Nr: 1201478	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a spine disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for nerve damage of the right leg.

4.  Entitlement to service connection for residuals of right arm ligament tears.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1983, from December 1995 to May 1996, from February 2003 to August 2003, and from August 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In August 2011, the Veteran testified from the RO before the undersigned via video conference.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Despite efforts by the RO, the Veteran's service treatment records are incomplete.  Additionally, a copy of her service personnel records has not been obtained.  On remand, additional efforts are warranted, as set forth below.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:



1.  Contact the National Personnel Records Center (NPRC), and/or any other appropriate source, and request a copy of the Veteran's complete service treatment records, to include records from her Reserve service and any clinical records, as well as a complete copy of her service personnel records, dated from 1989 to 2008.

If these records are not available, a negative reply is required.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Boston VA Healthcare System, dated since June 2011.

3.  Thereafter, after completing any other development deemed necessary, readjudicate the Veteran's claim.  If any issue remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





